DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Applicant argues, see REMARKS 02/07/2022, that the prior art of record fails to teach the proposed amended independent claims. Specifically, “…the danger point includes at least one of an expressway, a junction, or a mountain road on the set travelling route.” The Examiner disagrees. 

	The primary reference, Fujifilm, discloses danger information provision method, device and program and teaches that the danger points can include junctions. As described in ¶ [0104]-[0106], the display may overlay danger information along the route, i.e., danger points. The danger point(s) 53a in Fig. 5 multiple junctions:
[AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    408
    523
    media_image1.png
    Greyscale


	Therefore, the proposed amendments do not overcome the prior art of record and the Examiner finds the argument unpersuasive. 

	The remainder of the Applicant’s arguments rely on the dependent claims depending from an allowable independent claim. However, as explained above the proposed amended independent claims do not overcome the prior art of record. Therefore, the Examiner finds these arguments unpersuasive.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.L.C./Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662